PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SAMPSON MCKOY, JR.,                    
                Plaintiff-Appellee,
                  v.
INTERNATIONAL PAPER COMPANY,
               Defendant-Appellant,
                                                 No. 06-1795
                 and
METROPOLITAN LIFE INSURANCE
COMPANY, d/b/a Metlife; WAUSAU
BENEFITS, INCORPORATED,
                        Defendants.
                                       
            Appeal from the United States District Court
      for the Eastern District of North Carolina, at New Bern.
             Louise W. Flanagan, Chief District Judge.
                        (7:04-cv-00138-FL)

                       Argued: March 12, 2007

                       Decided: June 12, 2007

   Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the opinion,
in which Judge Motz and Judge Duncan joined.


                             COUNSEL

ARGUED: Bruce McCoy Steen, MCGUIREWOODS, L.L.P., Char-
lotte, North Carolina, for Appellant. James B. Gillespie, Jr., Wilming-
2             MCKOY v. INTERNATIONAL PAPER COMPANY
ton, North Carolina, for Appellee. ON BRIEF: Susan P. Dion,
MCGUIREWOODS, L.L.P., Charlotte, North Carolina, for Appellant.


                              OPINION

NIEMEYER, Circuit Judge:

   Sampson McKoy commenced this action under § 502(a) of the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29
U.S.C. § 1132(a), against International Paper Company, his employer
and sponsor of an ERISA plan, for disability retirement benefits.
Although the plan had paid McKoy short-term disability benefits in
2002 based on a shoulder injury, it twice denied McKoy disability
retirement benefits because he was capable of sedentary or light work
and therefore not totally and permanently disabled, as required by the
plan. After McKoy supplied new information from the Social Security
Administration, a psychologist, a vocational evaluator, and an inter-
nist, demonstrating substantial cognitive deficits in addition to his
physical injury, the plan again denied benefits.

   On cross-motions for summary judgment, the district court con-
cluded that International Paper’s denial of McKoy’s claims was pro-
cedurally and substantively unreasonable and therefore constituted an
abuse of discretion. Based on our de novo review, we affirm.

   McKoy, a 58-year-old man who had worked for International Paper
for 30 years, was provided short-term disability benefits in December
2002, when he became unable to perform his job because he had suf-
fered a torn rotator cuff. His job was to manage reel profiles and reel
quality on industrial paper machines, which involved heavy manual
labor. Repair surgery and later subacromial decompression surgery
failed to restore his ability to do his job. Because International Paper
could offer him no other position, he was discharged.

   When McKoy, acting pro se, applied for disability retirement bene-
fits based on his claim that he was totally and permanently disabled,
the plan denied benefits because he was unable to show, as the plan
required, that he was "incapable of performing any occupation or
               MCKOY v. INTERNATIONAL PAPER COMPANY                    3
employment for which [he was] qualified by education, training or
experience and which [was] likely to be permanent during the remain-
der of [his] life." The reports that he attached to his application —
from his treating orthopedist, Dr. Carl Basamania, and a physical
therapist, Faye Tripp — concluded that he had but "slight limitation
of functional capacity" and was "capable of light work." In addition,
the orthopedist to whom International Paper referred McKoy’s claim
reached a similar conclusion.

   McKoy appealed the decision, and Wausau Benefits, a contractor
that International Paper retained to assist in administering the plan,
referred McKoy’s file to another orthopedist, who confirmed that
McKoy was not disabled. Accordingly, the plan denied McKoy’s
claim a second time.

   McKoy then hired counsel, who requested that the plan reopen
McKoy’s file and consider new information relating to McKoy’s cog-
nitive functioning. Susan Williamson, a human resources officer at
International Paper, who had seen a Social Security Administration
order awarding McKoy disability benefits, wrote a memorandum to
the plan, recommending that McKoy’s file be reopened. The plan did
so and considered the new information that McKoy supplied.

   McKoy supplied four new pieces of information to Wausau Bene-
fits. First, the Social Security Administration, emphasizing McKoy’s
"borderline intellectual functioning," had approved McKoy’s disabil-
ity benefits claim, finding that he "was unable to engage in any sub-
stantial gainful activity by reason of any medically determinable
physical or mental impairment." Second, Henry Tonn, a psychologist,
had performed a psychological evaluation of McKoy. He concluded
that McKoy had a verbal IQ of 83, a performance IQ of 69, and a full
scale IQ of 75. McKoy could read at the fourth grade level, spell at
the third grade level, and do arithmetic at the fifth grade level. Third,
internist Dr. Wesley Johnson prepared an examination report, con-
cluding that the combination of McKoy’s low cognitive function,
shoulder injury, high blood pressure, and diabetes rendered "Mr.
McKoy 100% disabled and . . . unable to sustain gainful employ-
ment." Fourth, Stephen Carpenter, a certified vocational consultant,
evaluated McKoy’s relevant work skills — ability to learn, memory,
judgment, endurance, motor speed, clerical skills, and hand and finger
4             MCKOY v. INTERNATIONAL PAPER COMPANY
dexterity — as poor, with many in the bottom one percent. He also
found low cognitive ability — with skills in reading, spelling, and
math between the first and third percentile. Carpenter concluded that
McKoy was unable to work:

    [I]n spite of the client’s long stable work history as a back
    tender with related skills, his skills will not transfer to jobs
    at less than medium to heavy. His skills are also narrow
    since he was in the paper manufacturing industry, and they
    will generally only transfer to related labor intensive paper
    manufacturing jobs.

                                 ***

    Interpreted into vocational function, in my opinion, this
    means that he may be able to stand and/or walk one hour
    and sit three hours during a normal 8 hour day, indicating
    that he is able to only do part time sedentary to light
    work. . . .

    Based on the severe loss of function as reported in the medi-
    cal records, associated with marked loss of vocational func-
    tion as reported in this evaluation, it is my opinion that the
    client is not employable and should retire.

Wausau Benefits referred the new information, together with
McKoy’s original file, to yet another consulting orthopedist, Dr. Leela
Rangaswamy. Dr. Rangaswamy issued a cursory opinion. After she
correctly summarized McKoy’s medical history and correctly recited
the definition of "disability" under the plan, she declared:

    The analysis by Stephen Carpenter essentially describes a
    cognitively limited individual who was functionally illiterate
    and mentally handicapped. These issues are inherent and
    reflect his level of cognitive development.

    There are no clinical data that document physical limitations
    that preclude any employment. Therefore, he is not disabled.
    The issue of cognitive limitation is related to his IQ which
    is in the category of borderline retarded.
              MCKOY v. INTERNATIONAL PAPER COMPANY                    5
   On the basis of Dr. Rangaswamy’s report, the plan denied
McKoy’s application for disability retirement benefits, now for the
third time. McKoy then commenced this action.

   Because the plan’s decision was based on an exercise of discretion
conferred by the terms of the plan, judicial review is for abuse of dis-
cretion. See Booth v. Wal-Mart Stores, Inc., 201 F.3d 335 (4th Cir.
2000). Even so, an administrator is required to use a deliberate, prin-
cipled reasoning process and to support its decision with substantial
evidence. See Brogan v. Holland, 105 F.3d 158, 161 (4th Cir. 1997);
Bernstein v. CapitalCare, Inc., 70 F.3d 783, 787 (4th Cir. 1995).

   After reviewing the record, the plan’s process, and the reasoning
the plan used to deny benefits, we affirm the conclusions reached by
the district court.

   The record shows that McKoy’s physical disability left him with-
out the ability to perform heavy manual labor of the type he had been
performing at the time of his shoulder injury. Moreover, International
Paper was unable to find any position for McKoy, even though it was
a sizable company with over 90,000 employees. Standing alone,
McKoy’s physical disability might have allowed him to do sedentary
or light work. Indeed, on this basis alone International Paper con-
cluded that McKoy was not disabled. As Dr. Rangaswamy, whose
opinion formed the basis for finally denying McKoy’s claim, said,
"There are no clinical data that document physical limitations that
preclude any employment. Therefore, he is not disabled."

    Even in its brief on appeal, International Paper relies on the opin-
ions of the various orthopedists whom it consulted — all addressing
McKoy’s physical condition. None of the orthopedists squarely
addressed his mental condition, and, as orthopedists, none was proba-
bly qualified to give a professional opinion on McKoy’s mental con-
dition. International Paper’s reliance on scattered background
statements in these opinions is unreasonable in light of the scope of
the opinions themselves and the substantial evidence that McKoy sub-
mitted on his mental condition. While Dr. Rangaswamy recognized
McKoy’s "cognitive limitation," noting that McKoy was "functionally
illiterate and mentally handicapped," she dismissed that issue as being
"related to his IQ which is in the category of borderline retarded,"
6              MCKOY v. INTERNATIONAL PAPER COMPANY
which she apparently did not consider to be relevant. Her opinion, as
well as International Paper’s decision, focused on McKoy’s physical
disability and failed to take into account McKoy’s borderline retarda-
tion, as if his mental condition could not contribute to a finding of dis-
ability under the plan. Yet the plan defines "disability" as a
"medically determinable physical or mental impairment." (Emphasis
added).

  In sum, the plan’s denial of benefits rested on an unreasonable fail-
ure to determine McKoy’s mental condition, resulting in an unreason-
able application of the plan’s definition of "disability."

   The plan’s procedure in addressing McKoy’s claim after it
reopened the file was similarly unreasonable. While the plan acted
reasonably in reopening McKoy’s file upon receiving his new infor-
mation, thereafter it did virtually nothing to evaluate McKoy’s mental
capacity. Despite the fact that the file was reopened solely to permit
McKoy to present evidence of his mental disability, the file was there-
after evaluated only by an orthopedist. And the orthopedist’s response
explicitly reflected an inability to evaluate the data on mental disabil-
ity, a failure to understand that the plan’s definition of disability
included mental disabilities, or both. Wausau Benefits’ actions on
behalf of the plan — referring the claim only to the orthopedist and
relying on her report to deny benefits — were thus procedurally
unreasonable.

   Accordingly, we affirm the judgment of the district court to that
effect.

  International Paper also challenges the district court’s discretionary
award of attorneys fees under Quesinberry v. Life Ins. Co., 987 F.2d
1017, 1029 (4th Cir. 1993). We have reviewed the parties’ arguments
and find that the district court acted within its discretion.

                                                             AFFIRMED